CONOLOG CORPORATION

SELLING AGENT AGREEMENT

Dated as of October 23, 2007               

First Montauk Securities Corp.
Parkway 109 Office Center
328 Newman Springs Road
Red Bank, New Jersey 07701

Gentlemen:

          Conolog Corporation (the “Company”) proposes to offer for sale (the
“Offering”) in a private offering pursuant to Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”) (i) up to One Million Three
Hundred Fifty Thousand Dollars ($1,350,000) of shares of the Company’s common
stock, $0.01 par value (the “Common Stock”) at $1.40 per share; and (ii) share
purchase warrants (the “Warrants”), to purchase shares of Common Stock (the
“Warrant Shares”). The shares of Common Stock (the “Shares”), the Warrants and
the Warrant Shares are collectively referred to herein as the “Securities”. This
letter agreement shall confirm our agreement concerning First Montauk Securities
Corp. acting as exclusive selling or placement agent (the “Selling Agent” or
“FMSC”) in connection with the sale of the Securities.

          1.           Appointment of Selling Agent.

          On the basis of the representations and warranties contained herein,
and subject to the terms and conditions set forth herein, the Company hereby
appoints First Montauk Securities Corp. as exclusive selling agent/placement
agent for a period beginning on the date hereof and terminating on November 12,
2007 (unless terminated sooner pursuant to the terms hereof) and grants to FMSC
the right to offer, as its agent, the Securities pursuant to the terms of this
Agreement. On the basis of such representations and warranties, and subject to
such conditions, FMSC hereby accepts such appointment and agree to use its
reasonable best efforts to secure subscribers to purchase subscriptions for the
Securities. The Company understands that the Selling Agent is being retained to
obtain subscriptions on a “best efforts” basis and has not guaranteed the sale
of any Securities.

          2.          Terms of the Offering.

                       (a)           The Offering shall consist of the (i)
Common Stock and (ii) Warrants. The Offering is being made on a “best efforts”
basis with no minimum offering amount of subscriptions, and the parties shall
use their reasonable efforts to consummate a closing of subscriptions prior to
October 31, 2007 . In the event a subscription is not accepted, such rejected
subscription funds will be returned to the subscriber without interest or
deduction.

                       (b)           The Company has prepared a Securities
Purchase Agreement (the “Securities Purchase Agreement”), and form of Warrant to
be delivered to all prospective investors. The Securities Purchase Agreement and
form of Warrant, including all supplements, exhibits and appendices thereto and
documents delivered therewith, are referred to herein as the “Documents” and
shall include any supplements or amendments in accordance with this Agreement.
The Offering shall commence on the date hereof, and shall expire at 3:00 p.m.,
New York time, on November 12, 2007,

--------------------------------------------------------------------------------



unless extended as provided above. Such period, as same may be so extended,
shall hereinafter be referred to as the “Offering Period.”

                       (c)           Each prospective investor (“Prospective
Investor”) who desires to purchase Securities shall deliver to the Selling Agent
the Securities Purchase Agreement and immediately available funds in the amount
necessary to purchase the amount of Securities such Prospective Investor desires
to purchase. The Selling Agent shall not have any obligation to independently
verify the accuracy or completeness of any information contained in any Purchase
Agreement or the authenticity, sufficiency, or validity of any check delivered
by any Prospective Investor in payment for Securities. Purchasers in the
Offering shall be “accredited investors” as determined in accordance with
Regulation D.

          3.           Closing/Release of Funds.

          The closing (“Closing”) shall be held at such time as the conditions
as provided in the Securities Purchase Agreement have been satisfied. References
herein to the actual closing date thereof shall be referred to as a “Closing
Date.”

          4.           Representations and Warranties of the Selling Agent.

          The Selling Agent represents and warrants to the Company as follows:

                       (a)           The Selling Agent is duly incorporated and
validly existing and in good standing under the laws of its State of
incorporation.

                       (b)           The Selling Agent is, and at the time of
each Closing will be, a member in good standing of the NASD.

                       (c)           Offers and sales of Securities by the
Selling Agent will be made only in accordance with this Placement Agreement and
in compliance with the provisions of Regulation D and the Selling Agent will
furnish to each investor a copy of the Documents prior to accepting any
subscription for the Securities.

          5.           Compensation.

                       (a)           The Selling Agent shall be entitled, on the
Closing Date, as compensation for its services as Selling Agent under this
Agreement, to selling Commissions payable in cash equal to 10% of the aggregate
amount of the Common Stock sold in the Offering, provided the Company has
actually received the proceeds of such sales, through subscriptions made by
investors introduced by FMSC to the Company.

                       (b)           In addition to the compensation payable to
the Selling Agent set forth in clause (a) above, the Company shall grant the
Selling Agent (or its assigns, subject to compliance with the terms and
conditions of this Section) warrants (“Selling Agent Warrants”) to purchase a
number of shares of Common Stock equal to 20% of the shares of Common Stock sold
in the Offering and the Selling Agent Warrants shall have an exercise price
equal to the exercise price of the Warrants being issued to the investors. The
Selling Agent Warrants shall be exercisable beginning on the Closing

2

--------------------------------------------------------------------------------



Date of the Offering and continuing for a period of five (5) years thereafter
and the Selling Agent shall not be entitled to registration rights with respect
to the shares of Common Stock. The Selling Agent Warrants shall allow for
“cashless exercise”. The Selling Agent Warrants may be issued to up to ten
employees and/or affiliates of the Selling Agent in such amounts as the Selling
Agent shall notify in writing the Company prior to the Closing.

          6.           Representations and Warranties of the Company.

                       (a)           The Company represents and warrants to, and
agrees with, the Selling Agent that:

                                      (i)           No Documents or information
provided by the Company to the Subscribers, including, without limitation the
Reports (as defined in the Purchase Agreement), shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein in light of
circumstances made therein not misleading.

                                      (ii)          The Company is, and at all
times during the period from the date hereof to and including the Closing Date
will be, a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware, with full corporate power and
authority, and has obtained all necessary consents, authorizations, approvals,
orders, licenses, certificates, and permits and declarations of and from, and
has made filings with, all federal, state and local authorities, to own, lease,
license, and use its properties and assets and to conduct its business as
presently conducted and/or in any such case where the failure to have any of the
foregoing would not have a material adverse effect on the Company’s presently
conducted business. As of the date hereof, the Company is, and at all times
during the period from the date hereof to and including the Closing Date, duly
qualified to do business and is in good standing in every jurisdiction in which
its ownership, leasing, licensing, or use of property and assets or the conduct
of its business makes such qualification necessary except where the failure to
be so qualified would not have a material adverse effect on the Company’s
business.

                                      (iii)         As of the date hereof,
except as disclosed in the Documents or the Reports as this term is defined in
the Securities Purchase Agreement, there is no, and as of the Closing Date there
shall not be any, litigation, arbitration, claim, governmental or other
proceeding (formal or informal), or investigation pending or to the Company’s
knowledge threatened, with respect to the Company, or its respective operations,
businesses, properties, or assets, except as described in the Purchase
Agreement, the Reports or which individually or in the aggregate do not now have
and will not in the future have a material adverse effect upon the operations,
business, properties, or assets of the Company.

                                      (iv)          The Company is not in
violation or breach of, or in default with respect to, any material term of its
Certificate of Incorporation or By-Laws.

                                      (v)           The Company has all
requisite corporate power and authority to execute, deliver, and perform this
Agreement and to consummate the transactions contemplated hereby. All necessary
corporate proceedings of the Company have been duly taken to authorize the
execution, delivery, and performance by the Company of this Agreement and
(subject to the Approval (as defined

3

--------------------------------------------------------------------------------



in the Purchase Agreement) the Purchase Agreement and the consummation of the
transactions contemplated hereby and thereby.

                                       (vi)         The Selling Agent’s
Warrants, when issued and delivered pursuant to the terms of the Offering shall
be duly authorized, validly issued, fully paid and non-assessable, without any
personal liability attaching to the ownership thereof solely by being such
holder and shall not have been issued in violation of any preemptive rights of
stockholders.

                                      (vii)           Neither the Company nor
any of its officers, directors, or affiliates, has engaged or will engage,
directly or indirectly, in any act or activity that may jeopardize the status of
the offering and sale of the Securities as an exempt transaction under
Regulation D of the Securities Act of 1933, as amended.

          7.           Covenants of the Company.

          The Company covenants that it will:

                       (a)           Deliver without charge to the Selling Agent
such number of copies of the Documents and any supplement or amendment thereto
as may reasonably be requested by the Selling Agent.

                       (b)           Notify you promptly of rejection of any
subscription. The Company shall not (i) accept subscriptions from, or make sales
of Securities to, any Subscribers who are not, to the Company’s knowledge,
accredited investors, or (ii) unreasonably reject any subscription for
Securities.

                       (c)           The Company shall cause, at its cost and
expense, all “blue sky” filings related to the Offering and required by
applicable law to be made in due and proper form and substance and in a timely
manner as required under the laws of the states in which Securities are sold
(“Blue Sky Filings”). In addition, the Company shall cause, at its cost and
expense, a Form D related to the Offering to be filed with the Securities and
Exchange Commission (“SEC”) in due and proper form and substance and in a timely
manner. The Company shall deliver true and correct copies of all Blue Sky
Filings and the Form D, as filed with the SEC, to the Selling Agent within 15
days of the final closing date.

          8.           Conditions of Closing.

          The obligations of the Selling Agent pursuant to this Agreement shall
be subject, in its discretion, to the continuing accuracy of the representations
and warranties of the Company contained herein and in each certificate and
document contemplated under this Agreement to be delivered to the Selling Agent,
as of the date hereof and as of the Closing Date, with respect to the
performance by the Company of its obligations hereunder, and to the following
conditions:

                       (a)           At the Closing, the Selling Agent and the
Company shall have executed documents in form and substance reasonably
acceptable to them.

                       (b)           All proceedings taken in connection with
the issuance, sale, and delivery of the Securities shall be satisfactory in form
and substance to FMSC and the Company.

4

--------------------------------------------------------------------------------



          9.           Termination.

          This Agreement may be terminated by the Selling Agent (i) at anytime
in the event the Selling Agent has determined, in good faith, that the Documents
fail to contain a material fact required to be stated therein or necessary to
make the statements therein not misleading or (ii) upon three (3) days written
notice. The Company may not terminate this Agreement in the absence of a
material breach of any covenant, representation or warranty contained in this
Agreement made by the Selling Agent.

          10.         Indemnification and Contribution.

                       (a)           The Company agrees to indemnify and hold
harmless the Selling Agent, its officers, directors, partners, employees,
agents, and counsel, and each person, if any, who controls the Selling Agent
within the meaning of Section 15 of the Act or Section 20(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), against any and all loss,
liability, claim, damage, and expense whatsoever (which shall include, for all
purposes of this Section 10, but not be limited to, attorneys’ fees and any and
all expense whatsoever incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever and any
and all amounts paid in settlement of any claim or litigation) as and when
incurred arising out of, based upon, or in connection with (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Documents, or any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless such statement or omission was made in reliance upon and in conformity
with written information furnished to the Company as stated in Section 10(b)
with respect to the Selling Agent expressly for inclusion in the Documents or
(ii) any breach of any representation, warranty, covenant, or agreement of the
Company contained in this Agreement. The foregoing agreement to indemnify shall
be in addition to any liability the Company may otherwise have, including
liabilities arising under this Agreement.

          If any action is brought against the Selling Agent or any of its
officers, directors, partners, employees, agent, or counsel, or any controlling
persons of the Selling Agent (an “indemnified party”), in respect of which
indemnify may be sought against the Company pursuant to the foregoing paragraph,
such indemnified party or parties shall promptly notify the Company (the
“indemnifying party”) in writing of the institution of such action (but the
failure so to notify shall not relieve the indemnifying party from any liability
it may have other than pursuant to this Section 10(a)) and the indemnifying
party shall promptly assume the defense of such action, including the employment
of counsel (reasonably satisfactory to such indemnified party or parties) and
payment of expenses. Such indemnified party shall have the right to employ its
own counsel in any such case, but the fees and expense of such counsel shall be
at the expense of such indemnified party unless the employment of such counsel
shall have been authorized in writing by the indemnifying party in connection
with the defense of such action or the indemnifying party shall not have
promptly employed counsel satisfactory to such indemnified party or parties to
have charge of the defense of such action or such indemnified party or parties
shall have reasonably concluded that there may be one or more legal defenses
available to it or them or to other indemnified parties which are different from
or additional to those available to one or more of the indemnifying parties, in
any of which events such reasonable fees and expenses of one such counsel shall
be borne by the indemnifying party and the indemnifying party shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties. Anything in this paragraph to the contrary notwithstanding, the
indemnifying party shall not

5

--------------------------------------------------------------------------------



be liable for any settlement of any such claim or action effected without its
written consent. The Company agrees to promptly notify the Selling Agent of the
commencement of any litigation or proceedings against the Company or any of its
officers or directors in connection with the sale of the Securities or the
Documents.

                       (b)           The Selling Agent agrees to indemnify and
hold harmless the Company, its officers, directors, employees, agents, and
counsel, and each other person, if any, who controls the Company within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act, to the
same extent as the foregoing indemnity from the Company to the Selling Agent in
Section 10(a), with respect to any and all loss, liability, claim, damage, and
expense whatsoever (which shall include, for all purposes of this Section 10,
but not be limited to, attorneys’ fees and any and all expense whatsoever
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever and any and all amounts paid in
settlement of any claim or litigation) as and when incurred arising out of,
based upon, or in connection with (i) statements or omissions, if any, made in
the Documents in reliance upon and in conformity with written information
furnished to the Company with respect to the Selling Agent expressly for
inclusion in the Documents, and (ii) or any breach of any representation,
warranty, covenant or agreement of the Selling Agent contained in this
Agreement. If any action shall be brought against the Company or any other
person so indemnified based on the Documents and in respect of which indemnity
may be sought against the Selling Agent pursuant to this Section, the Selling
Agent shall have the rights and duties given to the indemnifying party, and the
Company and each other person so indemnified shall have the rights and duties
given to the indemnified parties, by the provisions of Section 10(a) hereof.

                       (c)           To provide for just and equitable
contribution, if (i) an indemnified party makes a claim for indemnification
pursuant to Section 10(a) or 10(b) hereof but it is found in a final judicial
determination, not subject to further appeal, that such indemnification may not
be enforced in such case, even though this Agreement expressly provides for
indemnification in such case, or (ii) any indemnified or indemnifying party
seeks contribution under the Act, the Exchange Act, or otherwise, then the
Company (including for this purpose any contribution made by or on behalf of any
officer, director, employee, agent, or counsel of the Company, or any
controlling person of the Company), on the one hand, and the Selling Agent
(including for this purpose any contribution by or on behalf of an indemnified
party), on the other hand, shall contribute to the losses, liabilities, claims,
damages, and expenses whatsoever to which any of them may be subject, in such
proportions as are appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Selling Agent, on the other hand; provided,
however, that if applicable law does not permit such allocation, then other
relevant equitable considerations such as the relative fault of the Company and
the Selling Agent in connection with the facts which resulted in such losses,
liabilities, claims, damages, and expenses shall also be considered. The
relative benefits received by the Company, on the one hand, and the Selling
Agent, on the other hand, shall be deemed to be in the same proportion as (x)
the total proceeds from the Offering (net of compensation payable to the
Placement Agent pursuant to Section 5(a) hereof but before deducting expenses)
received by the Company, and (y) the compensation received by the Selling Agent
pursuant to Section 5(a) hereof.

          The relative fault, in the case of an untrue statement, alleged untrue
statement, omission, or alleged omission, shall be determined by, among other
things, whether such statement, alleged statement, omission, or alleged omission
relates to information supplied by the Company or by the

6

--------------------------------------------------------------------------------



Selling Agent, and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement, alleged
statement, omission, or alleged omission. The Company and the Selling Agent
agree that it would be unjust and inequitable if the respective obligations of
the Company and the Selling Agent for contribution were determined by pro rata
or per capita allocation of the aggregate losses, liabilities, claims, damages,
and expenses or by any other method of allocation that does not reflect the
equitable considerations referred to in this Section 10(c). In no case shall the
Selling Agent by responsible for a portion of the contribution obligation in
excess of the compensation received by it pursuant to Section 5(a) hereof. No
person guilty of a fraudulent misrepresentation shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 10(c), each person, if any, who
controls the Selling Agent within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act and each officer, director, partners,
employee, agent, and counsel of the Selling Agent, shall have the same rights to
contribution as the Selling Agent, and each person, if any, who controls the
Company within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each officer, director, employee, agent, and counsel of the
Company, shall have the same rights to contribution as the Company, subject in
each case to the provisions of this Section 10(c). Anything in this Section
10(c) to the contrary notwithstanding, no party shall be liable for contribution
with respect to the settlement of any claim or action effected without its
written consent.

          11.         Non-Solicitation.

          The Company agrees that, for a period of 12 months from the date
hereof (the “Non-Solicitation Period”), it shall not solicit any offer to buy
from or offer to sell to any entity listed on Exhibit “A” any securities of the
Company or of any other entity, with any selling agent, placement agent, broker
or dealer other than FMSC. In the event that during the Non-Solicitation Period,
the Company or any of its affiliates, directly or indirectly, solicits, offers
to buy from or offers to sell to any entity listed on Exhibit “A” any such
securities from any other, placement agent, securities broker or dealer or
selling agent other than FMSC, the Company shall pay to the Selling Agent an
amount equal to 10% of the aggregate purchase price of such securities so
purchased by the purchasers thereof and the Placement Agent shall be entitled to
five year warrants entitling the Placement Agent to purchase shares of Common
Stock equal to 20% of the shares of Common Stock (or shares of Common Stock
underlying any convertible securities) at an exercise price equal to the price
of the securities sold to investors. The warrants shall provide for cashless
exercise. Notwithstanding the foregoing, during the Non-Solicitation Period, the
Company shall not give the names of the subscribers to any other broker dealer
or selling or placement agent. Notwithstanding anything to the contrary herein,
it shall not be a violation of this Section if the Company includes the names of
the entities listed on Exhibit “A” in any public filing made by the Company
including but not limited to filings that the Company makes with Securities and
Exchange Commission. Upon receipt of written request by the Selling Agent, the
Company shall promptly deliver to the Selling Agent the names of any investors
in any offering that the Company completes within 12 months from the date of the
Closing.

           12.        

Representations and Agreements to Survive Delivery for a Period of
Two (2) Years from the Date Hereof.

          All representations, warranties, covenants, and agreements contained
in this Agreement shall be deemed to be representations, warranties, covenants,
and agreements at the Closing Date and, such

7

--------------------------------------------------------------------------------



representations and warranties shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Selling Agent
or any indemnified person, or by or on behalf of the Company or any person or
entity which is entitled to be indemnified under Section 10(b), and shall
survive for a period of two years from the date hereof. In addition,
notwithstanding the foregoing and any election hereunder or any termination of
this Agreement, and whether or not the terms of this Agreement are otherwise
carried out, the provisions of Section 10 shall survive for a period of five
years from the date hereof.

          13.         Notices.

          All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be either (i) mailed by first
class mail in which case delivery shall be deemed to be made three days
following deposit in the United States mail; or (ii) sent by overnight courier
service in case delivery shall be deemed to be made upon receipt, to: First
Montauk Securities Corp., Parkway 109 Office Center, 328 Newman Springs Road,
Red Bank, New Jersey 07701, Attention: Ernest Pellegrino, with a copy to
Ellenoff, Grossman & Schole LLP, 370 Lexington Avenue, New York, New York 10017,
Attention: Brian C. Daughney, Esq.; Conolog Corporation, 5 Columbia Road,
Somerville, New Jersey 07701, Attention: Robert Benou, with a copy to Sichenzia
Ross Friedman Ference LLP, 61 Broadway, New York, NY 10006, Attn: David Manno,
Esq.

          14.         Parties.

          This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Selling Agent and the Company and the persons and entities
referred to in Section 10 who are entitled to indemnification or contribution,
and their respective successors, legal representatives, and assigns (which shall
not include any purchaser, as such, of Securities), and no other person shall
have or be construed to have any legal or equitable right remedy, or claim under
or in respect of or by virtue of this Agreement or any provision herein
contained.

          15.         Construction.

          This Agreement shall be construed in accordance with the laws of the
State of New York, without giving effect to conflict of laws.

8

--------------------------------------------------------------------------------



          17.         Counterparts.

          This Agreement may be executed in counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. This Agreement may be executed by facsimile signature and
delivered by facsimile transmission.

          If the foregoing correctly sets forth the understanding between us,
please so indicate in the space provided below for that purpose, whereupon this
agreement shall constitute a binding agreement between us.

Very truly yours,   CONOLOG CORPORATION     By:___________________________ Name:
Title:


Accepted as of the date
first above written:

FIRST MONTAUK SECURITIES CORP.

By: _______________________________
Name:
Title:

9

--------------------------------------------------------------------------------



Exhibit A

NON-SOLICITATION CLIENTS OF FMSC

Harborview Capital
Whalehaven Capital Fund
Nite Capital LP
Alpha Capital Anstalt
LH Financial
Greenwich Growth Fund
Monarch Capital Fund
Chestnut Ridge Partners
Osher Capital Partners
Excalibur Capital

10

--------------------------------------------------------------------------------